Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2021

                                   No. 04-21-00328-CV

                               Mayra Marlene JAUREGUI,
                                       Appellant

                                             v.

                                   Emilio JAUREGUI,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI11899
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER

        The Appellant’s Motion to Extend Time to File Brief and Correct the Spelling of
 Appellant’s First Name is hereby GRANTED. The Appellant’s Brief is due November 30, 2021.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court